Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Singh et al., (hereinafter Singh) U.S. Patent No. 10,621,346. 

As to claim 1, Singh teaches the invention as claimed, including a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming one or more processors associated with a Cloud Access Security Broker (CASB) system (fig. 1A-1B, col. 17, line 60-64) to perform steps of: 
receiving a record associated with an incident that was detected by the CASB system in a Software-as-a-Service (SaaS) application (abstract, fig. 2, col. 11 line 50-col. 12, line 38, col. 13, line 35-line 56); 
determining a hash based on a plurality of levels for the record (fig. 9, col. 11, line 1-col. 12, line 67); 
determining if the record exists in a data store based on the hash, and if the --record exists, deleting an old record (fig. 9, col. 11, line 50-col. 12, line 67, col. 13, line 57-col. 14, line 14 (compare similarity) col. 14, line 14-col. 15, line 55 (compute the entropy for the updated file, similarity calculation computes the similarity between file’s entropy and its previous entropies)); and 
inserting the record in the data store based on the hash, wherein the data store is maintained in-memory and includes records at leaf nodes in a multi-level hash based on the plurality of levels (col. 11, line 50-col. 12, line 38, col. 15, line 49-55).

As to claim 2, Singh teaches the invention as claimed, including the non-transitory computer-readable storage medium of claim 1, wherein the incident is one of a Data Loss Prevention (DLP) violation and malware, each being detected by a scan by the CASB system of the SaaS application (col. 5, line 52-col. 6, line 24). 

As to claim 3, Singh teaches the invention as claimed, including the non-transitory computer-readable storage medium of claim 1, wherein the CASB system is a multi-tenant system, and wherein the plurality of levels include a company identifier, an application identifier for the SaaS application, and a tenant name for a user, each being individually hashed (col. 4, line 45-50, col. 6, line 25-60, col. 7, line 44-col. 8, line 8). 

As to claim 4, Singh teaches the invention as claimed, including the non-transitory computer-readable storage medium of claim 1, wherein the steps further include periodically storing records in the data store in a file for recovery (col. 12, line 20-50, col. 15, line 8-28). 

As to claim 5, Singh teaches the invention as claimed, including the non-transitory computer-readable storage medium of claim 1, wherein the steps further include receiving a query related to a count based on one or more of the plurality of levels; and responding to the query based on a count of the one or more of the plurality of levels (col. 6, line 25-60, col. 14, line 49-col. 15, line 56). 

As to claim 7, Singh teaches the invention as claimed, including the non-transitory computer-readable storage medium of claim 1, wherein the steps further include receiving a delete request for a record where a query is running; and marking the record for deletion such that the record is deleted after the query (fig. 9, col. 11, line 50-col. 12, line 67, col. 13, line 57-col. 14, line 14, col. 14, line 14-col. 15, line 55). 

Claims 8-12, 14-19 have similar limitations as claims 1-5, and 7; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh et al., (hereinafter Singh) U.S. Patent No. 10,621,346, in view of Vax et al., (hereinafter Vax) U.S. Pub. No. 2021/0150056. 

As to claim 6, Singh teaches the invention as claimed, including the non-transitory computer-readable storage medium of claim 1; however, Singh does not explicitly teach wherein the steps further include broadcasting a delete request to other nodes in a cluster so that any node having a key based on the hash of each the plurality of levels deletes an old record.  Vax teaches broadcasting a delete request to other nodes in a cluster so that any node having a key based on the hash of each the plurality of levels deletes an old record (par. 0033, 0058, 0165).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Singh and Vax to provide an efficient system for correlating personal information to specific data subjects to provide an indexed inventory across multiple data sources (Vax, abstract).

Claims 13 and 20 have similar limitations as claim 6; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444